DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kambie, US Patent 3,999,411.  See figure 1.  As in claim 1, a door latch assembly comprising a locking pin (extending form 59) movable from an extended position in which the locking pin is positioned in an aperture 57 of a driver 56 to thereby inhibit rotation of the driver such that the door latch assembly is maintained in a locked state, to a retracted position in which the locking pin is configured to be removed from the aperture of the driver to thereby enable rotation of the driver to transition the door latch assembly from the locked state to an unlocked state; a solenoid 81 including a solenoid plunger having a first end coupled to the locking pin (via 59) and a second end coupled to a shaft (see figure 1), wherein when the solenoid is not actuated the solenoid plunger is biased by a spring 79 to move the locking pin into the aperture; a lever arm (including at least part of 59) having a first end engaging the shaft; and a switch 82 including an actuator button (broadly considered as the conventional switch element shown in figure 1) in contact with the lever arm, wherein when the solenoid is actuated the solenoid plunger moves to retract the locking pin from the aperture and causes the shaft to displace the lever arm and the actuator button to activate the switch.  As in claim 2, an indicator device electrically coupled to the switch for indicating a status of the door latch assembly, wherein, when the solenoid is actuated, the solenoid plunger moves the locking pin from the extended position to the retracted position and displaces the shaft in a direction towards the lever arm, such that the shaft engages and imparts rotation of the lever arm to increase contact on the actuator button and activate the switch to thereby cause the indicator device to provide an indication that the door latch assembly is in the unlocked state (see column 5, lines 1-5).  As in claim 8, the first end of the lever arm is at least broadly considered as including an angled surface that interacts with a second end of the shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kambie.
Regarding these claims, Kambie may not explicitly teach an indicator device being signaled prior to the locking pin being in the fully locked state; nor an indicator device providing indication that the door latch assembly is in the locked state; nor the particular claimed rear stop arrangement, as claimed. However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  A reason for providing the indicator device being signaled prior to the locking pin being in the fully locked state may to provide notification that the door may be at least partially unlocked, as opposed to fully locked.  A reason for the indicator device providing indication that the door latch assembly is in the locked state would be to provide notification of the status of the lock.  A reason for the particular claimed rear stop arrangement may be for limiting movement of elements of the device in a known manner. 

Allowable Subject Matter
Claims 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675